Oldham J., delivered the opinion of the court. After the finding of the plea in abatement in favor of the plaintiff in error, and the rendering of judgment quashing the writ, the case stood as though no writ had ever been issued, and the party was not bound to appear, until regularly notified by the service of a valid writ. The judgment by default entered at a subsequent term was erroneous, being without notice upon the party. The judgment is reversed, the cause remanded, and Bird considered in court, in consequence of having prosecuted his writ of error to this court.